Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments filed 6/21/22 have been entered. Claims 1 and 3 have been amended. No claims have been added or cancelled, leaving claims 1-9 currently pending and active.
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujisawa et al. (US 2016/0047958).
 Regarding claims 1, 3, 5, and 6, Fujisawa teaches an infrared-ray selectively reflective film  (Fujisawa para 14) comprising an insolation cutting unit formed from a metal film (item 25) and a first/outer transparent conductive oxide layer (item 21) (i.e. ‘the’ transparent conductive oxide layer disposed on the light-transmissive insolation cutting unit). This film is incorporated into a laminate (Fujisawa para 56), with an insolation-cutting unit layer stack with the claimed ordering starting from the claimed transparent conductive oxide layer (item 21) (Fujisawa para 56): a hard coating layer on a surface of the transparent conductive oxide between the oxide and the protective layer (Fujisawa para 56), a transparent protective layer (item 30) (light transmissive base material) (Fujisawa para 56), and finally an adhesive layer item 60 (Fujisawa para 17, 58-60). It is further noted that per Applicant’s as-filed specification at paragraph 80, any one of these three layers constitutes a ‘member other than the light-transmissive base material.’ Fujisawa further teaches that the metal oxide is preferably zinc-containing, such as indium-zinc composite oxide, zinc-tin composite oxide, and indium-tin-zinc composite oxide (Fujisawa para 37). 
That the transparent conductive oxide layer is subjected to a heat treatment is a product-by-process type limitation, and while “product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. That is, as there is no specific degree of crystallinity claimed and Fujisawa teaches the same oxides as claimed, the oxide of Fujisawa would be expected to intrinsically possess at least some degree of crystallinity. Therefore, there is no clear structural difference between the claimed oxide and the oxide of Fujisawa.
As Fujisawa teaches the claimed structure, it would be expected to be fully capable of behaving as a heat-ray-transmissible-controllable, light-transmissive base material. Further, any material would provide some degree of functionality of controlling the transmission of visible and/or near-infrared light, therefore any of the hard coat layers, base material, and adhesive layer would be fully capable of providing the function of controlling transmission, see MPEP 2173.05(g). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), See MPEP 2112.01. 
Regarding claim 2, Fujisawa teaches a heat-ray-transmission-controllable, light-transmissive base material as above for claim 1. Fujisawa further teaches that oxide layer has a thickness in the range of 3-80 nm (Fujisawa para 38), with a particular example of 30 nm (Fujisawa para 83). 
Regarding claim 4,  Fujisawa teaches a heat-ray-transmission-controllable, light-transmissive base material as above for claim 1. Fujisawa further teaches a metal layer (‘optical interference layer’) which has high visible transmittance and high near and far infrared reflectance (Fujisawa para 29).
Regarding claim 7, Fujisawa teaches a heat-ray-transmission-controllable, light-transmissive base material as above for claim 1. Fujisawa further teaches that the shading coefficient is 0.20 or less (Fujisawa para 62). 
Regarding claim 8, Fujisawa teaches a heat-ray-transmission-controllable, light-transmissive base material as above for claim 1. It is noted that the use of ‘for a window’ is intended use, the window does not appear to be positively recited.
Fujisawa does teach applying the laminate to windows (Fujisawa para 1, 17, 58).
Regarding claim 9, Fujisawa teaches a heat-ray-transmission-controllable, light-transmissive base material as above for claim 1. Fujisawa further teaches that the shading coefficient (Fujisawa’s term for Applicant’s shielding coefficient, see Fujisawa para 57) is 0.60 or less. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/21/22, with respect to  the 112(b) rejection of claim 3 has been fully considered and is persuasive.  The 112(b) rejection of claim 2 has been withdrawn.
Applicant's arguments regarding the 102(a)(1) over Fujisawa, filed 6/21/22, have been fully considered but they are not persuasive. 
Applicant argues that for a reference to be anticipatory, it must needs teach each and every limitation of a claim explicitly, and that because Fujisawa does not address the process of a heat treatment, this bar is not met.
The Examiner respectfully disagrees. As above, “though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.”
That is, as there is no specific degree of crystallinity claimed and Fujisawa teaches the same oxides as claimed, the oxide of Fujisawa would be expected to intrinsically possess at least some degree of crystallinity. Therefore, there is no clear structural difference between the claimed oxide and the oxide of Fujisawa.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882. The examiner can normally be reached M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                     
8/29/22 

/ALICIA J SAWDON/Primary Examiner, Art Unit 1781